DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-6, 8, and 10-25 are pending.
Claims 1-6, 8, and 10-25 are rejected.
This Office action contains new grounds of rejection under 35 U.S.C. 103 not necessitated by amendment and is consequently a non-final Office action. The new grounds of rejection under 35 U.S.C. 101 is necessitated by the amendment to claim 1 in the claim set received 29 June 2021.
The claim set received 29 June 2021 deletes the phrase “producing offspring developed from the fetus or embryo” from the last line of claim 1. The deletion is not indicated by crossing through the deleted phrase. The applicants are requested to observe the amendment rules of 37 CFR 1.121 when submitting future claim sets.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 22 April 2021, 28 April 2021, and 29 June 2021 are in compliance with the provisions of 37 CFR 1.97 except as noted below.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/294,179, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Parent Application No. 15/294,179 does not describe a method of analyzing cells removed from a fetus or embryo in vivo, which is a limitation of independent claim 1. Benefit is given only to the instant effective filing date of 13 April 2017 for a method of analyzing cells removed from a fetus or embryo in vivo. Benefit is given to Provisional Application No. 62/242,828 filed on 16 October 2015 for a method of analyzing amniocytes removed in vivo.
Claim Interpretation
Claim 1 has been interpreted to include amniotic cells as fetal or embryonic cells. Claim 3 is interpreted as not requiring use of the fetal or embryonic cells from which DNA is extracted of claim 1
Claim Objections
Claim 1 is objected to because of the following informalities:  The subject associated with the phrase “are removed from the fetus or embryo in vivo” is vague and the claim should be 
Claim 5 is objected to for recitation of “in an” and should be amended to recite “is a.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The rejection of claims 1-6, 8, and 10-25 under 35 U.S.C. 112(a) as failing to comply with the written description requirement in the Office action mailed 29 January 2021 is withdrawn in view of the arguments received 29 June 2021 pointing to support for the claimed subject matter at page 19.
Claim Rejections - 35 USC § 101
Claims 12-25 are interpreted as including a practical application of an abstract idea in the step of producing offspring from the selected fetus or embryo in independent claims 12 and 19, and are therefore patent-eligible subject matter under 35 U.S.C. 101.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8, 10, and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Independent claim 1 recites a process of determining the GEBV or GPTA of an embryo or fetal genotype and selecting the fetus or embryo as a parent based on the genotype (without a dependence on the determined GEBV or GPTA) which falls within the mental process grouping of abstract ideas.

This judicial exception is not integrated into a practical application because the additional elements of independent claim 1 of extracting DNA from amniotic cells or fetal or embryonic cells wherein the fetal or embryonic cells comprise amniotic cells or cells removed from the fetus or embryo in vivo and genotyping the DNA are data gathering steps that do not integrate the recited judicial exception into a practical application. The additional elements of dependent claims 2-4 of culturing the fetal or embryonic cells of claim 1, cloning fetal or embryonic cells, or cells of claim 1 that are stem cells or fibroblasts are not limited to use of cells that are selected dependent on the recited judicial exception, and include an embodiment that refers to a step prior to the GEBV or GPTA determination and therefore do not integrate the recited judicial exception into a practical application. The additional elements of using a SNP chip or array of dependent claim 6 is a data gathering step that does not integrate the recited judicial exception into a practical application. The additional element of using bovine cells in dependent claim 11 is a data gathering step that does not integrate the recited judicial exception into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are conventional. The additional element of independent claim 1 of extracting DNA from fetal or embryonic cells from an embryo or fetus, wherein the fetal or embryonic cells comprise amniotic cells or are 
Evidence for the conventionality of the additional elements is shown in Rossi et al. (Stem Cell Reviews and Reports vol. pages 712-724 cited in the Information Disclosure Statement received 30 June 2020), Kamimura et al. (Theriogenology vol. 47, pages 1563-1569 (1997)Fisher et al. (Proceedings of the New Zealand Society of Animal Production vol.72, pages 156-158 (2012) cited in the Information Disclosure Statement received 29 November 2017), Le Bourhis et al. (Reproduction, Fertility and Development vol. 24, page 180 (2011)), Ponsart et al. (Reproduction, Fertility and Development vol. 26, pages 12-21 (2014)), and Kasinathan et al. (Scientific Reports vol. 5, article 8674 (March 2015) cited in the Information Disclosure Statement received 29 November 2017)
Rossi et al. shows culturing of bovine amniotic cells at page 713-714.
Kamimura et al. shows extracting DNA from bovine amniotic cells on page 1564 and analyzing the DNA content by PCR assays on page 1565.
Fisher et al. shows genotyping from a portion of a bovine embryo and selection of bovine embryos on page 156. Fisher et al. shows IVF on page 156 using Y chromosome sorted semen. Fisher et al. shows genotyping bovine embryos and implantation to a recipient female for 65 days of gestation on pages 1156-157. Fisher et al. concludes on page 158 that blastocyst biopsies of embryos can be used to genotype embryos using a SNP chip.

Ponsart et al. reviews reproductive technologies for dairy cattle. Ponsart et al. shows consideration of GEBV on page 12, and consideration of parental genotypes on pages 12 and 13. Ponsart et al. shows collection of oocytes for IVF (termed ovum pick up or OPU) for use with sorted sperm to generate females, which inherently is X sorted sperm, on page 13. Ponsart et al. shows use of a Bovine LD BeadChip on page 13 to genotype bovine tissue using SNPs. Use of sexed semen and embryo genotyping is shown in Table 1. X chromosome sorted semen is shown on page 14 for production of populations. Embryo genotyping techniques are reviewed on pages 15-19. SNPs relevant for traits of interest in dairy cattle are shown in Table 2. Transfer of embryos and production of offspring are shown on page 16, and Tables 3-4. Breeding values such as milk production are shown on page 19. Correlations between embryo genotypes and subsequent calves are shown in Table 9. Ponsart et al. concludes on page 19 that embryo-based GS can potentially lead to substantial savings for breeders and to an increase in the rate of genetic progress. Ponsart et al. shows isolation of DNA from embryo cells on page 17-18.
Kasinathan et al. shows on pages 1-3 genotyping of bovine embryos, use of SNP chips to genotype an embryo, generation of embryo fibroblast cell lines used for cloning to produce offspring. Kasinathan et al. states on page 3 that their method reduces the generation interval by 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8, and 10-25 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher et al. (Proceedings of the New Zealand Society of Animal Production vol.72, pages 156-158 (2012) cited in the Information Disclosure Statement received 29 November 2017) in view of Rossi et al. (Stem Cell Reviews and Reports vol. pages 712-724 cited in the Information Disclosure Statement received 30 June 2020) in view of Kamimura et al. (Theriogenology vol. th World Congress Genetics and Applied Livestock Production Leipzig, Germany (2010))
The subject matter of independent claim 1 is a process of extracting DNA from fetal or embryonic cells from an embryo or fetus that remains viable, wherein the fetal or embryonic cells comprise amniotic cells or are cells removed from the fetus or embryo in vivo, genotyping the DNA, determining the GEBV or GPTA of the genotype, and selecting the fetus or embryo as a parent based on the genotype. In the embodiment of claim 2 the fetal or embryonic cells are cultured. In the embodiment of claims 3 and 13 a fetal or embryonic cell is used to produce a cloned offspring. In the embodiments of claims 4 and 14 the fetal or embryonic cells comprise stem cells or fibroblasts. In the embodiment of claims 5, 16, and 25 the genotype comprises a single nucleotide polymorphism (SNP). In the embodiment of claim 6 the DNA is genotyped using a SNP chip or array. In the embodiment of claim 8 a selection index uses GEBV or GPTA. In the embodiment of claim 10 the parent of the fetus or embryo is verified from the embryo genotype. In the embodiment of claim 11 the embryo or fetus is a bovine embryo or fetus. The subject matter of independent claim 12 is the method of claim 1 except for not requiring determination of GEBV or GPTA and adding a step of producing offspring developed from the fetus or embryo. In the embodiment of claims 15 and 24 a GEBV or GPTA is determined from 
Fisher et al. shows genotyping from a portion of in vitro cultured in vitro fertilized (IVF) bovine embryos, and selection of bovine embryos on page 156. Fisher et al. shows the oocytes used for IVF were collected from abbotoir specimens on page 158. Fisher et al. shows IVF on page 156 using Y chromosome sorted semen. Fisher et al. shows genotyping bovine embryos and implantation of biopsied embryos to recipient females and the pregnancies were followed for 65 days of gestation on pages 1156-157. Fisher et al. concludes on page 158 that blastocyst biopsies of embryos can be used to genotype embryos using a SNP chip. Fisher et al. shows in Table 1 that embryos were genotyped accurately which inherently shows the parental genotypes of the gametes from elite parents shown in page 156.
Fisher et al. does not show isolation of amniotic cells. Fisher et al. does not show generating offspring from implanted embryos, explicit details of collecting oocytes and IVF procedures, explicit extraction of DNA, use of somatic cells for cloning, determination of GEBV or GPTA, use of X sorted sperm in IVF, analysis of a milk production 
Rossi et al. shows culturing of bovine amniotic cells at page 713-714.
Kamimura et al. shows extracting DNA from bovine amniotic cells on page 1564 and analyzing the DNA content by PCR assays on page 1565.
Le Bourhis et al. shows in the abstract genotyping from a portion of bovine embryos isolated in vivo from cows at day 6 or 7. Le Bourhis et al. shows analysis of genomic DNA from 5-10 biopsied cells from the embryos by amplification and hybridization to a BovineSNP50 beadchip. Biopsied embryos were transferred to a recipient female and carried to term. Offspring calves were genotyped as for amplified embryo DNA. Breeding values such as milk production and morphological traits of the offspring were determined for the embryo and offspring calves. Comparison of the embryo and calves showed a good correlation of genotype values in Table 1.
Ponsart et al. reviews reproductive technologies for dairy cattle. Ponsart et al. shows consideration of GEBV on page 12, and consideration of parental genotypes on pages 12 and 13. Ponsart et al. shows collection of oocytes for IVF (termed ovum pick up or OPU) for use with sorted sperm to generate females, which inherently is X sorted sperm, on page 13. Ponsart et al. shows use of a Bovine LD BeadChip on page 13 to genotype bovine tissue using SNPs. Use of sexed semen and embryo genotyping is shown in Table 1. X chromosome sorted semen is shown on page 14 for production of populations. Embryo genotyping techniques are reviewed on pages 15-19. Ponsart et al. shows isolation of DNA from embryo cells on page 17-18. SNPs relevant for traits of interest in dairy cattle are shown in Table 2. Transfer of embryos and production of offspring are shown on page 16, and Tables 3-4. Breeding values such as milk production are 
Kasinathan et al. shows on pages 1-3 genotyping of bovine embryos, use of SNP chips to genotype an embryo, generation of embryo fibroblast cell lines used for cloning to produce offspring. Kasinathan shows somatic cell nuclear transfer (SCNT) can be used to reduce generational interval on page 1 and Figure 1a. Kasinathan et al. shows that a fibroblast cell line derived from a bovine embryo was used for SCNT to generate cloned calves on pages 2-3. DNA of the cloned calves was used to validate the parental origin to the cell line. Kasinathan et al. states on page 3 that their method reduces the generation interval by approximately 7 months and offers the chance to produce multiple animals at the same or later time from banked, frozen fibroblast cell lines.
Hayes et al. shows in the abstract that use of genomic breeding values (GEBV) derived from genetic markers are useful for predicting traits, and are more reliable than parental average breeding values and that GEBV is used commercially. Hayes et al. provides details of calculation of GEBV on pages 435.
Weigel et al. shows in the abstract that genomic data can be used to generate predicted transmitting abilities (PTA) and states on page 2 that genome enhanced PTA (GPTA) can be determined from SNP data determined from Bovine SNP50 BeadChips. On page 4 Weigel et al. shows that GPTA correlates with daughter performance better than parental average (PA).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Fisher et al. by generating offspring because Le Bourhis et al., Ponsart et al., and Kasinathan et al. show that genotyped embryos can 
Conclusion
This Office action is a Non-Final action. A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S. BRUSCA whose telephone number is (571)272-0714. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN S BRUSCA/             Primary Examiner, Art Unit 1631